16022878Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-2, 5, 7, 13-16, 20, 22, 27-28, 32-33, 36-50, 52-54 are currently pending in the instant application. 
In response to a non-final amendment of 9/30/20, applicants on 11/19/20   amended claims 1, 33 and added new claim 54. Claims 13-16, 20, 22, 27-28, 36-50 and 52-53 are withdrawn. Claims 1-2, 5, 7, 32-33 and 54  are for examination. 
Applicants’ argument submitted on 11/19/20   is but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections - 35 USC § 112(b)-2nd paragraph
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

The claim 54 depends on claim 1 and claim 1 recites “a genome-integrated synthetic operon comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT enzyme activity and an exogenous nucleic acid sequence encoding a polypeptide having HMGR or HMGS enzyme activity------sequence identity to SEQ ID NO:24, 67, 69, 71 or 73 “ .   It is unclear whether  in claim 54 “ a genome-integrated synthetic operon comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT enzyme activity and an exogenous nucleic acid sequence encoding a polypeptide having HMGR or HMGS enzyme activity of claim 54  is those of claim 1 or  different;  if different it luck antecedent basis.
 	Additionally  It is unclear  in the claim 54 the genetically engineered host  comprises a genome-integrated synthetic operon is one operon encodes  both the AACT polypeptide  and the HMGR  or  HMGS polypeptide or the genetically engineered host comprising the genome-integrated synthetic operon comprising the  exogenous nucleic acid sequence encoding the AACT and also comprising the genome-integrated synthetic operon comprising the  exogenous nucleic acid sequence encoding the HMGR or HMGS. Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection of Claims 1-2, 5, 7, 32 under 35 U.S.C. 102(a)(1) as being anticipated by US 20140234926 (‘926) is withdrawn    because of amendment of claim 1.

Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

 Claims 1-2, 5, 7, 32-33 and new claim 54   are  rejected under 35 U.S.C. 103 as being obvious over US 20140234926 (‘926) in view of  view of US 20160002672 (‘672) and US 20120164711 (‘711) and US 20150037860 (‘860) and US20150140640 (‘640)
Applicants’ amendment of claim 1  and addition of new claim 54 necessitate the  above rejection.
 Art  ‘926 discloses genetically engineer bacterial  expressing heterologous nucleic acid encoding at least two polypeptides having acetyl-CoA acetyltransferase, 3-hydroxy-3-methylglutaryl-CoA (HMG-CoA) reductase, and 3-hydroxy-3-methylglutaryl-isoprene (Fig. 6 and [0022], lines 1-3 and 6-7, ‘926). 
926  especially discloses said genetically engineer bacterial  expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS ( see claim 15).
 ‘926 disclose  in     page 99 disclose :
“mvaE coding region (SEQ ID NO:7), encoding acetyl-CoA acetyltransferase,  3-hydroxy-3- methylglutaryl-CoA (HMG-CoA) reductase SEQ ID NO:8), and mvaS coding region (SEQ ID NO:9), encoding HMG-CoA synthase (SEQ ID NO: 10), both from Enterococcus faecalis were cloned as an operon under the control of the Pfdx promoter”. 

Next, ‘926 teaches the  amino acid sequence SEQ ID NO:8 (MvaE) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:1 ; the AACT enzyme of instant application and see sequence alignment  below wherein gene MvaE encoding  AACT  acetyl-CoA acetyltransferase . 

Sequence alignment   of SEQ ID NO: 1 of instant  application
US-14-091-449-8

  Query Match             100.0%;  Score 3963;  DB 13;  Length 803;
  Best Local Similarity   100.0%;  
  Matches  803;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTVVIIDALRTPIGKYKGSLSQVSAVDLGTHVTTQLLKRHSTISEEIDQVIFGNVLQAG 60

Db          1 MKTVVIIDALRTPIGKYKGSLSQVSAVDLGTHVTTQLLKRHSTISEEIDQVIFGNVLQAG 60

Qy         61 NGQNPARQIAINSGLSHEIPAMTVNEVCGSGMKAVILAKQLIQLGEAEVLIAGGIENMSQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGQNPARQIAINSGLSHEIPAMTVNEVCGSGMKAVILAKQLIQLGEAEVLIAGGIENMSQ 120

Qy        121 APKLQRFNYETESYDAPFSSMMYDGLTDAFSGQAMGLTAENVAEKYHVTREEQDQFSVHS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APKLQRFNYETESYDAPFSSMMYDGLTDAFSGQAMGLTAENVAEKYHVTREEQDQFSVHS 180

Qy        181 QLKAAQAQAEGIFADEIAPLEVSGTLVEKDEGIRPNSSVEKLGTLKTVFKEDGTVTAGNA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QLKAAQAQAEGIFADEIAPLEVSGTLVEKDEGIRPNSSVEKLGTLKTVFKEDGTVTAGNA 240

Qy        241 STINDGASALIIASQEYAEAHGLPYLAIIRDSVEVGIDPAYMGISPIKAIQKLLARNQLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 STINDGASALIIASQEYAEAHGLPYLAIIRDSVEVGIDPAYMGISPIKAIQKLLARNQLT 300

Qy        301 TEEIDLYEINEAFAATSIVVQRELALPEEKVNIYGGGISLGHAIGATGARLLTSLSYQLN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TEEIDLYEINEAFAATSIVVQRELALPEEKVNIYGGGISLGHAIGATGARLLTSLSYQLN 360

Qy        361 QKEKKYGVASLCIGGGLGLAMLLERPQQKKNSRFYQMSPEERLASLLNEGQISADTKKEF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QKEKKYGVASLCIGGGLGLAMLLERPQQKKNSRFYQMSPEERLASLLNEGQISADTKKEF 420

Qy        421 ENTALSSQIANHMIENQISETEVPMGVGLHLTVDETDYLVPMATEEPSVIAALSNGAKIA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ENTALSSQIANHMIENQISETEVPMGVGLHLTVDETDYLVPMATEEPSVIAALSNGAKIA 480

Qy        481 QGFKTVNQQRLMRGQIVFYDVADPESLIDKLQVREAEVFQQAELSYPSIVKRGGGLRDLQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 QGFKTVNQQRLMRGQIVFYDVADPESLIDKLQVREAEVFQQAELSYPSIVKRGGGLRDLQ 540

Qy        541 YRTFDESFVSVDFLVDVKDAMGANIVNAMLEGVAELFREWFAEQKILFSILSNYATESVV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 YRTFDESFVSVDFLVDVKDAMGANIVNAMLEGVAELFREWFAEQKILFSILSNYATESVV 600


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TMKTAIPVSRLSKGSNGREIAEKIVLASRYASLDPYRAVTHNKGIMNGIEAVVLATGNDT 660

Qy        661 RAVSASCHAFAVKEGRYQGLTSWTLDGEQLIGEISVPLALATVGGATKVLPKSQAAADLL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 RAVSASCHAFAVKEGRYQGLTSWTLDGEQLIGEISVPLALATVGGATKVLPKSQAAADLL 720

Qy        721 AVTDAKELSRVVAAVGLAQNLAALRALVSEGIQKGHMALQARSLAMTVGATGKEVEAVAQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AVTDAKELSRVVAAVGLAQNLAALRALVSEGIQKGHMALQARSLAMTVGATGKEVEAVAQ 780

Qy        781 QLKRQKTMNQDRAMAILNDLRKQ 803
              |||||||||||||||||||||||
Db        781 QLKRQKTMNQDRAMAILNDLRKQ 803


	
Therefore  Thus, ‘926  obvious over claim 1.

Next  the ‘926 teaches the  amino acid sequence SEQ ID NO:10 (MvaS) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:2 ; the HMGS enzyme of instant application and see sequence alignment  below wherein gene MvaS encoding  3-hydroxy-3-methylglutaryl-CoA (HMG-CoA) synthase ( HMGS).






Sequence alignment   of SEQ ID NO: 2 of instant  application







RESULT 8
US-14-091-449-10
; Sequence 10, Application US/14091449
; Publication No. US20140234926A1
; GENERAL INFORMATION

;  APPLICANT:Cervin, Marguerite A
;  APPLICANT:Chotani, Gopal K
;  APPLICANT:Diner, Bruce A
;  APPLICANT:Fan, Janine
;  APPLICANT:Peres, Caroline M
;  APPLICANT:Sanford, Karl J
;  APPLICANT:Scotcher, Miles C
;  APPLICANT:Wells, Derek H
;  APPLICANT:Whited, Gregory M
;  TITLE OF INVENTION: RECOMBINANT ANAEROBIC ACETOGENIC BACTERIA FOR PRODUCTION OF
;  TITLE OF INVENTION:ISOPRENE AND/OR INDUSTRIAL BIO-PRODUCTS USING SYNTHESIS GAS
;  FILE REFERENCE: CL6157
;  CURRENT APPLICATION NUMBER: US/14/091,449
;  CURRENT FILING DATE: 2013-11-27
;  NUMBER OF SEQ ID NOS: 62
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 383
;  TYPE: PRT
;  ORGANISM: Enterococcus faecalis
US-14-091-449-10

  Query Match             100.0%;  Score 1947;  DB 13;  Length 383;
  Best Local Similarity   100.0%;  
  Matches  383;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTIGIDKISFFVPPYYIDMTALAEARNVDPGKFHIGIGQDQMAVNPISQDIVTFAANAAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTIGIDKISFFVPPYYIDMTALAEARNVDPGKFHIGIGQDQMAVNPISQDIVTFAANAAE 60

Qy         61 AILTKEDKEAIDMVIVGTESSIDESKAAAVVLHRLMGIQPFARSFEIKEACYGATAGLQL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AILTKEDKEAIDMVIVGTESSIDESKAAAVVLHRLMGIQPFARSFEIKEACYGATAGLQL 120

Qy        121 AKNHVALHPDKKVLVVAADIAKYGLNSGGEPTQGAGAVAMLVASEPRILALKEDNVMLTQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKNHVALHPDKKVLVVAADIAKYGLNSGGEPTQGAGAVAMLVASEPRILALKEDNVMLTQ 180

Qy        181 DIYDFWRPTGHPYPMVDGPLSNETYIQSFAQVWDEHKKRTGLDFADYDALAFHIPYTKMG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DIYDFWRPTGHPYPMVDGPLSNETYIQSFAQVWDEHKKRTGLDFADYDALAFHIPYTKMG 240

Qy        241 KKALLAKISDQTEAEQERILARYEESIVYSRRVGNLYTGSLYLGLISLLENATTLTAGNQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KKALLAKISDQTEAEQERILARYEESIVYSRRVGNLYTGSLYLGLISLLENATTLTAGNQ 300

Qy        301 IGLFSYGSGAVAEFFTGELVAGYQNHLQKETHLALLDNRTELSIAEYEAMFAETLDTDID 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IGLFSYGSGAVAEFFTGELVAGYQNHLQKETHLALLDNRTELSIAEYEAMFAETLDTDID 360

Qy        361 QTLEDELKYSISAINNTVRSYRN 383
              |||||||||||||||||||||||
Db        361 QTLEDELKYSISAINNTVRSYRN 383

  


	Since  ‘926  discloses said genetically engineer bacterial  expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS ( see claim 15 of ‘926), ‘926 is obvious over claim 54.
Also, ‘926 discloses using genetically engineered bacterial cell to produces isoprene (see [0009], ‘926); the engineered cell expresses isoprene synthase (IspS) (see [0021], ‘296).  Therefore  obvious over claims 2 and 5.

Also, ‘926 discloses  the MVA pathway polypeptide is a polypeptide from Enterococcus faecalis ( see para 0168), obvious over applicants claim 7.
Also, ‘926 discloses the cells of claim 1, wherein the heterologous nucleic acids are present on a plasmid comprising a gram positive origin of replication isolated from a plasmid isolated from Clostridium butyricum or from a plasmid isolated from Clostridium botulinum obvious over  claim 32.
However  ‘926 does not expressly teach the genetically engineered host being selected from non-pathogenic members of the genera Ralstonia, Wausteria, Cupriavidus, Alcaligenes, Burkholderiain Cupriavidus necator (amended claim 1). 

 “672  disclose   Recombinant cells capable of producing isoprene, wherein the cells comprise (i) a nucleic acid encoding a polypeptide having phosphomevalonate decarboxylase activity, (ii) a nucleic acid encoding a polypeptide having isopentenyl kinase activity, (iii) one or more nucleic acids encoding one or more polypeptides of the MVA pathway, and (iv) a heterologous nucleic acid encoding an isoprene synthase polypeptide, wherein culturing of said recombinant cells provides for the production of isoprene wherein the  cell is belong to non-pathogenic members of the genera alcaligenes ( see claim 32).
‘711 disclose A recombinant cell capable of producing isoprene, the cell transformed with: (i) a nucleic acid encoding a first 1-hydroxy-2-methyl-2-(E)-butenyl 4-diphosphate synthase (IspG) polypeptide of a first species; (ii) a nucleic acid encoding a second IspG polypeptide of a second species, wherein the second species differs from the first species; (iii) a nucleic acid encoding at least one DXP pathway enzyme and (iv) a nucleic acid encoding an isoprene synthase polypeptide, wherein the cell produces isoprene. wherein the  cell is belong to alcaligenes ( see claim 18).
US 20150037860 (‘860) disclose use of  “Cupriavidus’  in the method of production of  the isoprene.  ‘860 teaches that recombinant non-pathogenic host Cupriavidus necator  has been used for enzymatic synthesis of isoprene (see ref claims 1,24 and 26 of ‘860) via anaerobic fermentation ([0133], ‘860); wherein said “Cupriavidus necator” host cell is capable of efficiently utilizing efficient catabolism of syngas [ advantage] (see [0138], lines 1-3; and [0137], lines 1-4; [0142]; and [0147], ‘860). Accordingly, the primary reference ‘926 has taught the method of producing isoprene using the 3-hydroxy-3-methylglutaryl-CoA reductase and the 3-hydroxy-3-methylglutaryl-CoA synthase (see above corresponding discussion), and disclosed that using syngas for biosynthesis of isoprene from “syngas” ([0024], Figure 8; [0024], Figure 24; [0067], lines 1-5; and [0070], last 4 lines,  ‘926)  and that “maximum theoretical mass yield" is the stoichiometrically highest percentage by mass of a carbon source (e.g., syngas) that can be converted to a desired product “isoprene” (see [0087], ‘926). 
Moreover, it has been known in the prior art that (‘640) that the crude glycerol is a low cost energy and carbon source [advantage] (see [0011], lines 2-3, ‘640) in addition to that  the lignocellulosic-derived feedstock is economic. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine US 20140234926 (‘926),  US 20150037860 (‘860) and US20150140640 (‘640) and  choose and use bacterial cell Cupriavidus necator for production of isoprene or isoprene derivative compound such as “terpenoid”    useful industrial chemicals and because of the above-discussed “advantages” (see above ‘860 and ‘640 teachings) of  Cupriavidus necator strain capable of efficient catabolism of syngas and crude glycerol as taught by ‘860 (see above corresponding discussion ). It is noted that ‘860 has disclosed the common subject matter (i.e., isoprene production) of ‘926  in addition ‘926 has taught useful biofuel compound “terpenoid” (see above discussion) are derived from five-carbon isoprene” [0105], ‘926); and thus, the prior art reference ‘926 and ‘860  in part disclose the common subject matter. One of ordinary skill in the art therefore would have chosen and used Cupriavidus necator as host cell for producing isoprene  which has also been known useful in gasoline and diesel blend (see [0377], lines 7-11, ‘926) and/or producing isoprene-containing compound “terpenoid” which possesses abundance and high energy content (see above corresponding discussion) with desired yield and/or efficiency with reasonable expectation of success. 

Argument
Applicants’ argument is considered  Applicant state “
teachings of US20140234926 require acetogenic hosts. See teachings of US20140234926 at, for example, paragraph [0009] as well as the Abstract. Further, US20140234926 does not teach or suggest genetically engineered hosts comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT enzyme activity and an exogenous nucleic acid sequence encoding a polypeptide having HMGR or HMGS enzyme activity. Accordingly, this reference is in no way predictive of results achieved with the instant claimed invention. Secondary references of US20160002672 and US20120164711 fail to remedy deficiencies in US20140234926 with respect to predictability as they are unrelated to non-acetogenic organisms comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT, HMGR or HMGS enzyme activity or AACT and HMGR or HMGS enzyme activity as claimed. Accordingly, as the cited combination of references is in no way predictive of use of a genetically engineered host selected from non-pathogenic members of the genera Ralstonia, Wausteria, Cupriavidus, Alcaligenes, Burkholderia or Pandoraea and comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT, HMGR or HMGS enzyme activity or exogenous nucleic acid sequences encoding polypeptides with AACT and HMGR or HMGS enzyme activity producing hydrocarbons, the cited combination of art fails to establish a rationale supportive of obviousness. Further maintenance of this rejection based upon the cited combination of art is therefore improper.”

The new  art US 20150037860 (‘860) and US20150140640 (‘640) are used in the present rejection. However prior art US20140234926  along with US 20160002672 (‘672) and US 20120164711 (‘711) are still applied.

Applicants above  argument is considered.    US20140234926 art used in the prior  rejection  indeed did not teach  non-pathogenic members of the genera Ralstonia, Wausteria, Cupriavidus, Alcaligenes, Burkholderia or Pandoraea.   That why the 35 USC 102 rejection is withdrawn. It is well known  in the prior arts (   see US 20160002672 (‘672) )  use of acetogenic and non-acetogenic bacteria ( see claims 32 in ‘672) )  for the production of isoprene from  syngas ( see para 0313 of ‘672). US 20160002672 (‘672)  disclose said host cells expressed with one or more polypeptides of the MVA pathway selected from  enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA ( see claim 47), HMGA reductase,  HMGA synthase, mevalonate kinase (MVK), phosphomevalonate kinase (PMK)  ( see para 0059). The new art US 20150037860 teach recombinant host Cupriavidus necator  expressing polypeptide of the MVA pathway and has been used for enzymatic synthesis of isoprene (see ref claims 1,24 and 26 of ‘860) via anaerobic fermentation. Both US20140234926 and art US 20150037860  disclosed  using  syngas for biosynthesis of isoprene via using host cell expressing heterologous MVA pathway polypeptides. Since   the art  US20140234926, art US 20150037860  or  US 20160002672  can utilizes  syngas for biosynthesis of isoprene via using host cell expressing heterologous MVA pathway polypeptides, it will be obvious to replace host cell of US20140234926  with  host cell type used in  US 20150037860 or US 20160002672.

 Regarding applicants argument that 

 US20140234926 does not teach or suggest genetically engineered hosts comprising an exogenous nucleic acid sequence encoding a polypeptide having 

Is not found to be persuasive. As discuss in the rejection of claim 54 above 
US20140234926 (‘926) disclosed genetically engineer bacterial expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS (see claim 15, also page 99). ‘926 teaches the  amino acid sequence SEQ ID NO:8 (MvaE) which has 100 % sequence identity to instant application claim 1’s SEQ ID NO:1 ; the AACT enzyme of instant application ( see sequence alignment  above).  Polypeptide of SEQ ID NO:8 of ‘926 (MvaE) which has 100 % sequence identity to instant application claim 1’s SEQ ID NO:1, would have inherent AACT enzyme activity.
The ‘926 teaches the  amino acid sequence SEQ ID NO:10 (MvaS) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:2 ; the HMGS enzyme of instant application ( see sequence alignment  above).  Polypeptide of SEQ ID NO:10 of ‘926 (MvaE) which has 100 % sequence identity to instant application polypeptide of SEQ ID NO:2 would have inherent  HMGS enzyme activity.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims  1-2, 5, 7, 32-33 and 54  of instant application are  provisionally  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  one or more of claims  1-65 of the US20170145441.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims  1-2, 5, 7, 32-33 herein and claims 1-65  US20170145441 are both directed to genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE (SEQ ID NO: 9  in US20170145441 and SEQ ID NO: 1, herein). 
Claims  1-2, 5, 7, 32-33 herein and claims  of US20170145441 are directed to genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE SEQ ID NO: 1  and   claims  of US20170145441  are directed to genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE  of SEQ ID NO: 9. The portion of a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE  of SEQ ID NO: 9 would anticipate claim Claims  1-2, 5, 7, 32-33 herein. 
Since TD submission did not occur, the rejection remain.



Conclusion
Claims  1-2, 5, 7, 32-33 and 54 are rejected.  No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652